Citation Nr: 0513002	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  99-03 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.   
 
2.  Entitlement to service connection for a neck disability.   
 
3.  Entitlement to an increase in a 20 percent rating for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1986.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from June 1998, July 
1999, December 2002, and June 2003 RO rating decisions.  The 
June 1998 RO decision, in pertinent part, granted service 
connection and a noncompensable rating for a right knee 
disability.  Service connection was denied for residuals of a 
wart on the left thumb, a left rib wall injury, and for a 
neck (also claimed as left shoulder) disability.  An 
increased (compensable) rating for residuals of a fracture of 
the right fifth metacarpal was also denied.  The veteran 
provided testimony at a personal hearing at the RO in 
November 1998.  

A March 1999 RO decision, in pertinent part, granted service 
connection and a noncompensable rating for residuals of a 
wart on the left thumb.  Therefore, such issue is no longer 
on appeal.  

In a May 1999 VA Form 9, the veteran indicated that he was 
solely appealing the issues of service connection for a neck 
disability, and entitlement to an increased (compensable) 
rating for residuals of a fracture of the right fifth 
metacarpal.  Therefore, the veteran withdrew the issues of 
entitlement to service connection for a left rib wall injury 
and entitlement to a higher (compensable) rating for a right 
knee disability.  Therefore, such issues are no longer before 
the Board.  

The July 1999 RO decision denied service connection for 
bilateral foot calluses and denied an increase in a 10 
percent rating for the veteran's service-connected right 
shoulder disability.  The veteran provided testimony at 
another personal hearing at the RO in February 2000.  

An October 2001 RO decision granted service connection for 
bilateral foot calluses.  Therefore, such issue is no longer 
on appeal.  The October 2001 RO decision also increased the 
rating for the veteran's service-connected right shoulder 
disability to 20 percent.  

The December 2002 RO decision, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a left ankle 
disability.  The June 2003 RO decision, in pertinent part, 
denied service connection for thoracic outlet syndrome.  

In January 2005, the veteran testified at a Board 
videoconference hearing.  At such hearing, the veteran 
withdrew the issues of entitlement to service connection for 
thoracic outlet syndrome (as the veteran is already claiming 
service connection for a "neck condition") and entitlement 
to an increased (compensable) rating for residuals of a 
fracture of the right fifth metacarpal.  Therefore, such 
issues are no longer before the Board.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a left ankle disability.  The 
issues of the merits of the claim for entitlement to service 
connection for a left ankle disability, entitlement to 
service connection for a neck disability, and entitlement to 
an increase in a 20 percent rating for a right shoulder 
disability are the subject of the remand at the end of the 
decision.  


FINDING OF FACT

A January 1998 Board decision denied service connection for a 
left ankle disability.  Evidence submitted since then 
includes some evidence which is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for a left ankle disability.  38 
U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.  
§§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only the 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

In this case, service connection for a left ankle disability 
was previously denied in a January 1998 Board decision.  Such 
decision is considered final, with the exception that the 
claim may be reopened with new and material evidence.  If the 
claim is thus reopened, the claim will be reviewed based on 
all the evidence of record.  38 U.S.C.A. §§ 5108, 7104; Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence of record at the time of the January 1998 Board 
decision included private treatment records from the Holyoke 
Hospital dated from December 1976 to July 1977, which show 
that the veteran suffered a left ankle injury prior to 
service.  An October 1976 entry from such facility noted that 
the veteran suffered a severe ligament injury to the left 
ankle and that his treatment included a cast.  A July 1977 
entry noted that the veteran reported that he twisted his 
left ankle.  The impression, at that time, was a sprained 
ankle.  

The veteran's service medical records indicate that on a 
medical history form at the time of the January 1979 
enlistment examination, he reported that he had had suffered 
broken bones.  The reviewing examiner noted that the veteran 
had a fractured an ankle with no sequelae.  An October 1983 
treatment entry reported that the veteran had an inversion 
injury to his left ankle and that he was placed in a cast for 
two weeks.  A subsequent October 1983 noted that the veteran 
was seen for follow-up of his left ankle injury.  The July 
1986 objective separation examination report included a 
notation that the veteran's lower extremities were normal.  

Post-service VA and private treatment records show treatment 
for variously diagnosed left ankle problems.  An October 1991 
report from D. R. Nolasco, M.D., noted that the veteran 
reported that in September 1991 he fell and twisted his 
ankle.  He stated that he was treated at a VA emergency room 
on two subsequent occasions.  Dr. Nolasco indicated that the 
veteran was examined in September 1991 and related diagnoses 
of status post strain, left ankle joint; strain of triceps 
surae muscles, left leg; rule out recent healing fracture, 
shaft of left fibula; and rule out osteoid osteoma, left 
fibula, remote.  Subsequent October 1991 and November 1991 
treatment entries from Dr. Nolasco referred to continued 
treatment.  A July 1994 VA orthopedic examination report 
related a diagnosis of post-traumatic arthritis, left ankle.  
A May 1997 VA orthopedic examination report noted an 
assessment which included left leg with history of ankle 
sprain, no present evidence of instability.  It was noted 
that the veteran had Achilles tendonitis.  

The evidence submitted since the January 1998 Board decision 
includes additional private and VA treatment records.  Such 
medical evidence reflects continued treatment for left ankle 
problems.  A January 2005 report from M. M. Jugan, D.O., 
noted that the veteran was seen for problems with his left 
ankle.  It was noted that he presented with several medical 
records from private physicians as well as military medical 
treatment records.  It was also reported that the veteran 
apparently had an injury prior to and during military service 
and that he was diagnosed with a sprain/strain with inclusion 
of the triceps muscle.  Dr. Jugan indicated that the veteran 
complained of occasional swelling, discomfort, and pain 
posterior on his heel around the Achilles.  

Dr. Jugan stated that the veteran had an extensive medical 
history of strains/sprains of the left ankle prior to, 
during, and after military service which was likely to or may 
likely be related to Achilles bursitis condition.  

The Board observes that the medical opinion from Dr. Jugan 
raises the question of a possible relationship between the 
veteran's present left ankle disability and his period of 
service.  More specifically, such opinion seems to indicate 
the possibility of aggravation of a pre-existing ankle 
problem during such period of service.  Therefore, the 
medical opinion from Dr. Jugan is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

Evidence submitted since the last Board decision is new and 
material, and thus the claim for service connection for a 
left ankle disability is reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis (see Manio, supra), after completion of additional 
development, as discussed in the below remand.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the petitions to reopen.  

In any event, after reviewing the claims folder, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes treatment 
reports and examination reports.  Significantly, no 
additional available pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  


ORDER

The claim for service connection for a left ankle disability 
is reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).  The other issues on appeal 
are entitlement to service connection for a neck disability, 
and entitlement to an increase in a 20 percent rating for a 
right shoulder disability.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, private treatment records dated from December 
1976 to July 1977 show that the veteran was treated for left 
ankle problems prior to service.  The veteran's service 
medical records show treatment for left ankle complaints in 
October 1983.  Such records do not specifically refer to 
complaints of or treatment for any neck problems although 
they do refer to treatment for left shoulder complaints.  
Post-service VA and private treatment records show treatment 
for variously diagnosed left ankle and neck problems.  The 
veteran has not been afforded a VA examination with an 
etiological opinion as to his claim for service connection 
for a left ankle disability.  

As to his claims for service connection for a neck disability 
and for an increased rating for his service-connected right 
shoulder disability, he was last afforded a VA orthopedic 
examination in June 2003.  There is no specific indication 
that the examiner reviewed the veteran's claims folder.  At 
that time, the veteran reported that he had a trauma/accident 
with a car when he worked for as a security officer with the 
VA.  He stated that when he was trying to secure a patient 
from a psychiatric division with the door open on a car, he 
was hit and dragged by the car, while holding onto the 
steering wheel or the car door.  It was noted that he was 
found to have probable rotator cuff tear of his right 
shoulder and that such happened in 1993.  The veteran also 
reported complaints as to his neck, right hand, and right 
shoulder.  

The impression was past history of a fractured right 
metacarpal in 1979, traumatic injury right shoulder 1993 with 
secondary rotator cuff injury, and brachial plexus thoracic 
outlet syndrome with decreased sensation and loss of function 
in the parts of the veteran's right hand.  The examiner 
commented that it was his opinion that the veteran's symptoms 
as to the use of his ulnar distribution in the right hand as 
well as lifting above his shoulders, etc., were not 
specifically related to his rotator cuff syndrome.  The 
examiner also remarked that it was his opinion that the 
injury that the veteran described of being pulled, and his 
right arm being pulled out during the car being dragged and 
the door being open, may well have caused a brachial plexus 
stretching injury.  The examiner stated that, therefore, he 
believed that the veteran's current thoracic outlet syndrome 
was as likely as not related to his trauma in 1993.  

The Board observes that the veteran has been service-
connected for a right shoulder disability and for a low back 
disability as secondary to his service-connected residuals of 
a fracture of the right fifth metacarpal.  Service connection 
was granted, in part, as a result of an accident in 1993.  
The Board notes that the VA examiner above did not 
specifically relate the veteran's current thoracic outlet 
syndrome to the service-connected right hand disability.  
Additionally, as noted above, there is no specific indication 
that the examiner reviewed the veteran's claims file in 
providing his opinion.  The examiner apparently solely 
reported a history provided by the veteran.  

Further, the Board notes that at the January 2005 Board 
hearing, the veteran provided testimony which may indicate a 
possible worsening of his service-connected right shoulder 
disability.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any additional pertinent records and providing him with a VA 
examination with an etiological opinion.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have examined or treated him 
for left ankle, neck, and right shoulder 
problems that the VA does not have.  The 
RO should then obtain copies of the 
related medical records which are not 
already in the claims folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed left ankle 
disability and neck disability as well as 
the severity of his service-connected 
right shoulder disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  

Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion with 
adequate rationale, as to the approximate 
date of onset and etiology of all 
currently diagnosed left ankle and neck 
disabilities, including the relationship, 
if any, between all such disorders and the 
veteran's period of service from July 1979 
to July 1986.

The examiner also should specifically 
opine as to whether or not any current 
left ankle and neck disabilities were 
caused by or permanently worsened by any 
of the veteran's service-connected 
disorders.  Further, the examiner should 
also specifically comment as to whether 
any pre-service left ankle disability was 
permanently worsened by service.  

As to the veteran's right shoulder 
disability, all signs and symptoms should 
be described in detail, including range of 
motion in degrees and objective evidence 
of pain on motion.  

3.  The RO should then review the claims 
for entitlement to service connection for 
a left ankle disability (on a de novo 
basis), entitlement to service connection 
for a neck disability, and entitlement to 
an increase in a 20 percent rating for a 
right shoulder disability.  If the claims 
are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


